Citation Nr: 0512729	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1946 to January 
1948.  The veteran died in April 1998 and the appellant is 
the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO which 
denied service connection for the cause of the veteran's 
death.  

At the time of the veteran's death in April 1998, there was a 
claim of service connection for chronic obstructive pulmonary 
disease (COPD) secondary to tobacco use in service pending 
before VA.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in November 1999.  A copy of the 
hearing transcript has been associated with the claims file.  

In her July 1999 substantive appeal, the appellant requested 
a personal hearing before a member of the Board.  The 
appellant later withdrew that request and did not indicate a 
desire to reschedule a hearing before a Veterans Law Judge.  

The case was remanded back to the RO in January 2001 for 
further development.  In the remand, the Board determined 
that there was an inextricably intertwined claim for accrued 
benefits, based on the veteran's claim of service connection 
for COPD due to tobacco use in service that was pending at 
the time of his death.  After completion of the requested 
development, the RO continued to deny the claim of service 
connection for the cause of the veteran's death, and issued a 
Supplemental Statements of the Case in April 2000 and 
November 2004.  Also, in a November 2004 rating decision, 
service connection for COPD, claimed as due to tobacco use in 
service (for purposes of accrued benefits), was denied.  The 
record does not reflect that the appellant has filed a notice 
of disagreement as to this decision.  The case was thereafter 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in April 1998; and at the time of his 
death, there was a claim of service connection for COPD 
secondary to tobacco use in service pending before VA; but 
service connection was not in effect for any disabilities.

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was septicemia, and which was 
due to (or as a consequence of) diverticulitis.  No other 
significant conditions contributing to death were identified.

3.  The veteran's septicemia due to diverticulitis was not 
incurred in or aggravated by military service and was not 
manifest until many years following his service discharge.

4.  A service-connected disability did not cause or 
contribute materially to cause the veteran's death.




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the June 1998 and January 1999 
rating decisions denying service connection for the veteran's 
death were issued prior to the enactment of the VCAA, the RO 
did send letters to the appellant in March 2001 and July 2004 
informing her that to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that the veteran died while on active duty; or died 
from a service-related injury or disease.  Or, the evidence 
must show that the veteran died from a non service-related 
injury or disease and was receiving , or was entitled to 
receive, VA compensation for service-connected disability 
that was rated as totally disabling for at least 10 years 
immediately before death, or since the veteran's release from 
active duty and for at least five years immediately preceding 
death; or, for at least one year before death if the veteran 
was a former prisoner of war who died after September 30, 
1999.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2001 and July 2004 letters advised the appellant that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2001 and July 2004 
letters requested that the appellant provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated the 
veteran for his respiratory conditions and diverticulitis 
prior to his demise.  She was also advised to provide the 
name of the person, agency, or company who had any relevant 
records and to provide a release form for each identified 
facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the appellant to submit all evidence in her 
possession that pertained to her claim, the appellant has 
consistently identified relevant VA medical records and has 
requested that these records be obtained and associated with 
the claims file.  The appellant has not indicated in any 
correspondence to the RO that she has any pertinent treatment 
records in her possession.  As such, the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the appellant to provide information 
about where and by whom the veteran was treated prior to his 
demise for his respiratory disabilities.  In the July 2004 
letter, the appellant was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, she was, in 
effect, asked to submit all evidence in her possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the appellant was not prejudiced by the RO's 
not specifically requesting that the appellant provide any 
evidence in her possession that pertained to her claim prior 
to the June 1998 rating decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Factual Background

The appellant asserts that the veteran developed a nicotine 
addiction during service, which caused the veteran's 
respiratory disabilities, including COPD, which ultimately 
led to the veteran's demise.  

A review of the veteran's service medical records is negative 
for any complaints, findings or diagnosis of a chronic 
respiratory disability, chronic gastrointestinal disorder, or 
diverticulitis.  

The record reflects that in August 1993, the RO received the 
veteran's claim of service connection for breathing problems 
due to smoking while in service.  At that time, the medical 
evidence of record revealed that the veteran had a diagnosis 
of COPD, which was likely related to tobacco use.  In support 
of his claim, the veteran reported, in essence, that his 
respiratory problems began shortly after service, as a result 
of smoking during service.  The veteran's claim of service 
connection for COPD was denied by rating decision dated 
January 1998.  The veteran timely appealed that 
determination, essentially asserting that his nicotine 
addiction was a disability that had its onset during service.  
While that appeal was pending, the veteran passed away.  

The veteran died in April 1998.  The Certificate of the Death 
indicates that the immediate cause of the veteran's death was 
septicemia, and which was due to (or as a consequence of) 
diverticulitis.  No other significant conditions contributing 
to death were identified.  At the time of the veteran's 
death, service connection was not in effect for any 
disabilities.  

After the veteran's death, the appellant submitted private 
treatment records dating back to the mid 1960's, which show 
that the veteran coughed all the time, had a lingering cough 
and was prescribed penicillin for bronchitis on multiple 
occasions.  These records did not show that the veteran 
suffered from a gastrointestinal disorder, or anything 
related to diverticulitis.  

Other private records reveal that the veteran was seen in 
early 1994 with a diagnosis of chronic lymphocytic leukemia 
(CLL), which was discovered in 1988.  Chronic sinusitis and 
bronchitis were noted in 1995.  Bronchitis was noted again in 
1997; and in June and July 1997, the veteran was treated for 
coughing up blood.  In the fall of 1997, the veteran was 
treated for cough, shortness of breath, and difficulty 
swallowing.  

The veteran's private doctor submitted correspondence to the 
RO in June 1998 indicating that the veteran, "..expired as a 
consequence of underlying pulmonary disease."  The doctor 
noted that the veteran began smoking while in service, and 
continued to smoke regularly following service.  The doctor 
stated the following: 

As might be anticipated, [the veteran] 
developed emphysematous changes as a 
consequence of or at least tobacco being 
a contributing factor.  He required a 
variety of pulmonary medications 
throughout the last several years, but 
unfortunately he continued to steadily 
deteriorate and died of a complication of 
his underlying pulmonary process.  

Another private doctor, who treated the veteran prior to his 
demise, indicated that at the time of the veteran's death, he 
had end stage COPD, which significantly contributed to his 
demise.  

At her personal hearing before a Hearing Officer at the RO in 
November 1999, the appellant testified that in 1997, the 
veteran was hospitalized approximately seven times, and at 
least four or five of those times were for bronchitis or 
pneumonia.  The appellant asserted that if the veteran's 
lungs had been in better shape, he could have fought the 
septicemia, and may not have died.  In other words, the 
appellant asserted that the veteran's respiratory condition 
weakened him to the point that he was not able to fight the 
septicemia.  The appellant further testified that the 
veteran's lung problems were the direct result of a nicotine 
addiction that began during service.  

Additional private treatment records were added to the claims 
file, which show treatment for respiratory disabilities 
dating back to 1994.  A December 1997 hospital admission 
report noted a diagnosis of, inter alia, Parkinson's disease.

A hospital summary prepared on the date of the veteran's 
death notes that the veteran was admitted the previous day 
with abdominal pain, fever, and altered mental status.  The 
presumptive diagnosis was diverticulitis with possible 
sepsis.  The report noted that the veteran had multiple 
medical problems, including COPD, lymphocytic leukemia and 
neuromuscular dysfunction.  On the day of admission, the 
veteran developed left lower abdominal discomfort associated 
with fever and altered mental status.  His wife brought him 
to the office and on examination, it appeared that the 
veteran had an acute diverticulitis with septicemia and an 
altered mental status.  The doctor noted in his report that, 
"Interestingly, his respiratory status was fairly stable."  
The veteran was sent to the hospital.  At the hospital, the 
veteran's respiratory status deteriorated and the veteran 
began having episodes of bradycardia.  The veteran's blood 
pressure and urinary output began to increase.  He later 
developed a significant bradyarrhythmia that did not respond 
to Atropine and progressed to asystole, and he expired.  The 
doctor suspected that the veteran had a septicemia that 
resulted in subsequent respiratory failure and cardiovascular 
collapse.  

VA treatment records from 1989 to 1993 were reviewed, and 
they do not show treatment for diverticulitis, nor do they 
contain any opinions relating the onset of the veteran's 
respiratory disabilities to service.  

Pursuant to the Board's January 2001 remand, the RO obtained 
two VA medical opinions regarding the cause of the veteran's 
death, and a link, if any, to service.  The first opinion was 
prepared in May 2004, and the VA pulmonologist, after 
reviewing the record, opined that the primary cause of death 
was as stated on the death certificate: septicemia and 
diverticulitis.  The VA pulmonologist noted that the severity 
of the veteran's lung disease based on COPD was not 
sufficient to be a major contributing factor to his death.  
The VA pulmonologist further noted that the terminal 
respiratory failure was most likely due to the veteran's 
sepsis and depressed mental status, not primary lung disease.  
In this regard, the doctor pointed out that during a doctor 
visit on the day before the veteran's death, the doctor noted 
that the veteran had not been having much respiratory 
difficulty recently.  The pulmonologist also pointed out that 
at various times, references were made to diagnoses of 
asthma, as well as bronchiectasis.  The pulmonologist further 
opined that the veteran had a moderate obstructive pulmonary 
disease that was a combination for smoking-related chronic 
bronchitis and perhaps asthma, although the diagnosis of that 
was not confirmed by his biopsy by the presence of 
eosinophilic bronchitis.  

The pulmonologist did note that the veteran's addiction to 
nicotine probably began during service, and did promote his 
smoking up to 1965, but his resumption of smoking after that, 
and his cessation in 1982 would indicate that the severity of 
his lung disease was not primarily related to his smoking 
difficulty.  The pulmonologist further opined that the 
veteran's chronic coughing that he had was more likely 
related to his chronic maxillary sinusitis, which was well-
documented in several points in the medical record.  The VA 
pulmonologist concluded that it was not reasonable to assume 
that the smoking addition acquired during service was a major 
contributor to the veteran's death.  

The second opinion, prepared by a VA examiner in September 
2004, noted that the veteran died from septicemia due to a 
rupture of colonic diverticulum.  The VA examiner opined that 
the veteran did have a sustained remission from nicotine 
dependence beginning in 1982; and there was no evidence that 
there was any resumption of that habit following that date.  
Additionally, the VA examiner opined, on review of the 
balance of the records, that the veteran did have some 
reduced pulmonary capacity.  The major reason for his demise, 
according to the record, was septicemia; and the examiner 
opined that, "it was less likely as not that the veteran's 
records support an addiction to nicotine beginning during the 
veteran's service."

A March 2005 statement from a private physician, received at 
the Board in April 2005, is, in large part, a duplicate of a 
March 1999 statement from the same physician.  The only 
difference is a notation in the March 2005 statement that the 
veteran's end stage COPD was "secondary to tobacco abuse."  
Because the Board concludes herein that the cause of the 
veteran's COPD is not determinative in this case and does not 
pertain to the reasons for the Board's decision, the Board 
may proceed with a decision in the appeal.

III.  Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 
38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (2004).

With respect to tobacco related claims, in the past, 
applicable statutory law and VA regulations have been 
determined to allow for service connection to be established 
for claimed nicotine-related diseases and disorders.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  VA's Under 
Secretary for Health also concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).  As for tobacco 
claims filed before June 9, 1998, as in this case, direct 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  
VAOPGCPREC 2-93; Davis, 13 Vet. App. at 183.  To establish 
direct service connection, however, the possible effect of 
smoking before or after military service must be considered.  
Secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
can be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  VAOPGCPREC 19-97; Davis, supra at 
183.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The appellant contends that the veteran's fatal septicemia 
due to diverticulitis was due to the veteran's inability to 
fight infection as a result of his respiratory disabilities, 
including COPD.  The appellant further asserts that the 
veteran's respiratory disabilities resulted from a nicotine 
addiction that began during service.  She therefore believes 
that service connection for the cause of the veteran's death 
is warranted.

After a careful review of the evidence in this case, most 
notably the terminal hospital report, and the private and VA 
opinions regarding the cause of the veteran's death, the 
Board finds that the preponderance of evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, for the reasons discussed hereinbelow.  

At the outset, the Board notes that at the time of the 
veteran's death, a finding that a nicotine addiction began 
during the veteran's period of active service had not been 
established.  Although evidence obtained after the veteran's 
death tends to show that the veteran likely developed a 
nicotine dependence during service, this evidence does not 
show that the cause of the veteran's death was likely related 
to nicotine dependence during service, or that the veteran's 
respiratory distress at the time of his death was a result of 
smoking during service.  

As noted hereinabove, two of the veteran's private treating 
physicians provided medical opinions in which they state that 
the veteran's COPD significantly contributed to the veteran's 
demise.  However, these doctors offered no rationale for 
their opinions.  They simply assumed, or concluded, that the 
veteran's long-standing lung/respiratory disorders caused or 
materially contributed to the veteran's death; however, they 
did not provide any basis for this opinion, and their 
opinions are not supported by the evidence of record.

In contrast, the VA doctors' opinions from May and September 
2004 were accompanied by a complete medical history, adequate 
rationale, and were supported by the evidence of record.  
First, the VA doctors pointed out that, indeed, the primary 
cause of death was as stated on the death certificate: 
septicemia and diverticulitis.  Second, the VA pulmonologist 
from May 2004 noted that the severity of the veteran's lung 
disease based on COPD was not sufficient to be a major 
contributing factor to his death.  The VA pulmonologist 
further noted that the terminal respiratory failure was most 
likely due to the veteran's sepsis and depressed mental 
status, not primary lung disease.  In this regard, the doctor 
referenced the April 1998 terminal hospital record which 
indicated that during a doctor visit on the day before the 
veteran's death, it was noted that the veteran had not been 
having much respiratory difficulty recently.  The 
pulmonologist also pointed out that at various times, 
references were made to diagnoses of asthma, as well as 
bronchiectasis.  

In sum, the private opinions note only that the veteran's 
respiratory difficulty contributed to the veteran's demise.  
These opinions are not based on past medical history, they do 
not take into account any of the veteran's other physical 
disabilities at the time of, and prior to, his demise; and 
they provide no supporting rationale.  In contrast, the VA 
opinions of May 2004 and September 2004 note the veteran's 
medical history and explain the reasons for their conclusion 
that the veteran's respiratory disabilities were not a 
contributory cause of the veteran's death.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


